Citation Nr: 1341502	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-06 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In July 2013, the Veteran and his spouse testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the record.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claims for service connection for depression and anxiety have been recharacterized more broadly to encompass any additional psychiatric disorders of record.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In a September 2011 statement, the Veteran raised the issue of entitlement to service connection for hypertension claimed as secondary to an acquired psychiatric disorder, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As an initial matter, the Board notes that the Veteran's service treatment records (STRs) are unavailable.  However, a review of the record shows that there are outstanding VA and private treatment records, and Social Security Administration (SSA) records pertinent to the Veteran's claims which should be requested and obtained.  Specifically, September 2011 correspondence from the SSA indicates that the Veteran was in receipt of SSA benefits.  In September 2011, the Veteran submitted an authorization for his private treatment records from Kaiser Permanente for pertinent treatment records since 1982.  However, the most recent records are dated in December 2004.  In addition, a February 2012 VA treatment record indicates that he was transferring his care outside of VA.  Accordingly, on Remand the Veteran's SSA and additional private treatment records should be obtained and associated with the record.

With regard to the Veteran's claims for service connection for bilateral hearing loss, tinnitus, a heart disability, and an acquired psychiatric disorder, as it is unclear whether any of these disabilities are related to his service, on Remand, the Veteran should be provided VA examinations and opinions should be obtained concerning whether the Veteran has any bilateral hearing loss, tinnitus, heart disability, and acquired psychiatric disorder that are related to his active service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request from SSA all of the records related to the Veteran's claim for Social Security disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated the Veteran for hearing loss, tinnitus, a heart disability, and a psychiatric disability, including the outside provider referenced in the February 2012 VA treatment record.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All efforts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule a VA examination or evaluation to determine the nature and etiology of any current acquired psychiatric disorder, including anxiety, depression, and PTSD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, including anxiety and depression, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

(b)  If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has PTSD based upon a reasonable fear of hostile military or terrorist activity during the Veteran's active service.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, the July 2013 hearing transcript, and his VA and private medical records and opinion(s).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  Then, schedule an appropriate VA examination to determine the nature and etiology of any current heart disability.  The claims folder should be reviewed and that review should be indicated in the examination report.   The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current heart disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any current heart disability was incurred in or aggravated by the Veteran's active service or manifested within one year after the Veteran's period of active duty?  If cardiovascular-renal disease is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, the July 2013 hearing transcript, and his VA and private medical records and opinion(s).

(c)  Is it at least as likely as not (50 percent or more probability) that the Veteran's heart condition is proximately due to or was aggravated by any psychiatric disorder?  If so, the examiner should quantify the extent of aggravation, if possible, or explain why quantification is not possible.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

5.  Then, schedule an appropriate VA examination to determine the nature and etiology of any current bilateral hearing loss disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current bilateral hearing loss disability and tinnitus.

	(b)  Is it at least as likely as not (50 percent or more probability) that any current bilateral hearing loss disability and/or tinnitus was incurred in or aggravated by the Veteran's active service or manifested within one year after the Veteran's period of active duty?  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, the July 2013 hearing transcript, and his VA and private medical records and opinion(s).  The examiner should also consider the Veteran's statements and testimony statements regarding the continuity of symptomatology.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




[CONTINUED ON NEXT PAGE]


These claims claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

